DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/795428 filed on February 19, 2020 in which Claims 1-25 are presented for examination.

Status of Claims
Claims 1-25 are pending.  Claims 1-25 are rejected under 103.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 19, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 22 recites the limitation "the operations" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the operations" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent Application 2011/0154107) in view of Keremane (US Patent Application 2014/0298078) in view of Myers (US Patent .

Claim 1, Alexander teaches a computer-implemented method, comprising: receiving a data operation request which includes an activated compound operation flag (View Alexander ¶ 29; combination set of actions based on marks associated with two or more instructions).

Alexander does not explicitly teach the data operation request mirrors a data operation performed on a portion of data at a production site; adding the data operation request to a queue in a gateway node; transmitting the data operation request to a disaster recovery site; locking an inode entry which corresponds to the portion of data; updating metadata associated with the inode entry to indicate that the data operation request has been performed at the disaster recovery site; identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry; transmitting the supplemental data operation requests to the disaster recovery site; updating the metadata associated with the inode entry to indicate that the supplemental data operation requests have been performed at the disaster recovery site; and unlocking the inode entry.

(View Keremane ¶ 3, 9; mirror operations); transmitting the data operation request to a disaster recovery site (View Keremane ¶ 25, 34; DR capabilities); transmitting the supplemental data operation requests to the disaster recovery site (View Keremane ¶ 34; DR protection).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alexander with the data operation request mirrors a data operation performed on a portion of data at a production site; transmitting the data operation request to a disaster recovery site; transmitting the supplemental data operation requests to the disaster recovery site since it is known in the art that data can be transmitted to a disaster recovery site (View Keremane ¶ 25, 34).  Such modification would have allowed data request to be performed at a disaster recovery site.

The combination of teachings do not explicitly teach adding the data operation request to a queue in a gateway node;  locking an inode entry which corresponds to the portion of data; updating metadata associated with the inode entry to indicate that the data operation request has been performed at the disaster recovery site; identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry;  updating the metadata associated with the inode entry to indicate that the supplemental data operation 

However, Myers teaches adding the data operation request to a queue in a gateway node (View Myers Col. 9, Lines 5-16; command queue gateway node);  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with adding the data operation request to a queue in a gateway node since it is known in the art that a data request can be added to a queue (View Myers Col. 9, Lines 5-16).  Such modification would have allowed data request queue to be stored at a gateway node.

The combination of teachings do not explicitly teach locking an inode entry which corresponds to the portion of data; updating metadata associated with the inode entry to indicate that the data operation request has been performed at the disaster recovery site; identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry; updating the metadata associated with the inode entry to indicate that the supplemental data operation requests have been performed at the disaster recovery site; and unlocking the inode entry.

However, Elko teaches locking an inode entry which corresponds to the portion of data (View Elko ¶ 123, 132; lock and record); and unlocking the inode entry (View Elko ¶ 123, 132; unlock and clear commands).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with teaches locking an inode entry which corresponds to the portion of data; and unlocking the inode entry since it is known in the art that an index node can be locked and unlocked (View Elko ¶ 123, 132).  Such modification would have allowed an index node to created and deleted for a data request.

The combination of teachings above do not explicitly teach updating metadata associated with the inode entry to indicate that the data operation request has been performed at the disaster recovery site; identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry; updating the metadata associated with the inode entry to indicate that the supplemental data operation requests have been performed at the disaster recovery site.
(View Patel Col. 12, Lines 25-39; last valid transaction recorded in log/metadata); updating the metadata associated with the inode entry to indicate that the supplemental data operation requests have been performed at the disaster recovery site (View Patel Col. 12, Lines 25-39; update metadata of a file system).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with updating metadata associated with the inode entry to indicate that the data operation request has been performed at the disaster recovery site; updating the metadata associated with the inode entry to indicate that the supplemental data operation requests have been performed at the disaster recovery site since it is known in the art that metadata can be updated (View Patel Col. 12, Lines 25-39).  Such modification would have allowed metadata to be updated in a file system.

The combination of teachings above do not explicitly teach identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry.

(View Erdosi ¶ 49; analyze metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identifying supplemental data operation requests which correspond to the portion of data by evaluating the metadata associated with the inode entry since it is known in the art that metadata can be analyzed (View Erdosi ¶ 49).  Such modification would have allowed metadata to be analyzed in a file system.

Claim 7 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 13 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Keremane further teaches receiving a second data operation request which does not include an activated compound operation flag (View Keremane ¶ 3, 9; operation request), wherein the data operation request mirrors a second data operation request performed on a second portion of data at the production site (View Keremane ¶ 3, 9; mirror operations); transmitting the second data operation request in the queue to the disaster recovery site (View Keremane ¶ 25, 34; DR capabilities).  Myers further teaches adding the received second data operation request to the queue in the gateway node (View Myers Col. 9, Lines 5-16; command queue gateway node).  Elko further teaches locking a second inode entry which corresponds to the second portion of data (View Elko ¶ 123, 132; lock and record); and unlocking the second inode entry (View Elko ¶ 123, 132; unlock and clear commands).  Patel further teaches updating metadata associated with the second inode entry to indicate that the second data operation request has been performed at the disaster recovery site (View Patel Col. 12, Lines 25-39; last valid transaction recorded in log/metadata).
Claim 12 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.
Claim 18 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent Application 2011/0154107) in view of Keremane (US Patent Application 2014/0298078) in view of Myers (US Patent 9,407,624) in view of Elko (US Patent Application 2003/0188216) in view of Patel (US Patent 9,003,227) in view of Erdosi (US Patent Application 2008/0256399) and further in view of Kotha (US Patent Application 2013/0055010).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Myers further teaches the data operation request is received from an application node (View Myers Col. 2, Lines 5-12, Col. 6, Lines 27-53; mobile application access device)

The combination of teachings do not explicitly teach receiving the data operation request from the application node includes receiving a remote procedure call (RPC) from the application node, wherein the supplemental data operation requests are identified by the gateway node without receiving any additional RPCs from the application node.

However, Kotha teaches receiving the data operation request from the application node includes receiving a remote procedure call (RPC) from the application node (View Kotha ¶ 24; RPC), wherein the supplemental data operation requests are identified by the gateway node without receiving any additional RPCs from the application node (View Kotha ¶ 24; RPC).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving the data operation request (View Kotha ¶ 24).  Such modification would have allowed a data operation request to be received by an application.

Claim 8 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 14 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent Application 2011/0154107) in view of Keremane (US Patent Application 2014/0298078) in view of Myers (US Patent 9,407,624) in view of Elko (US Patent Application 2003/0188216) in view of Patel (US Patent 9,003,227) in view of Erdosi (US Patent Application 2008/0256399) in view of Kotha (US Patent Application 2013/0055010) and further in view of Frietas (US Patent 10,225,331)

(View Myers Col. 9, Lines 52-63; gateway access device).

The combination of teachings above do not explicitly teach the data operation request in the queue is sent to a network file system (NFS) server node at the disaster recovery site.

However, Freitas teaches the data operation request in the queue is sent to a network file system (NFS) server node at the disaster recovery site (View Frietas Col. 5, Lines 54-60; NFS).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the data operation request in the queue is sent to a network file system (NFS) server node at the disaster recovery site since it is known in the art that a network file system can receive a data operation request (View Frietas Col. 5, Lines 54-60).  Such modification would have allowed a data operation request to be received by a network file system.


Claim 15 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent Application 2011/0154107) in view of Keremane (US Patent Application 2014/0298078) in view of Myers (US Patent 9,407,624) in view of Elko (US Patent Application 2003/0188216) in view of Patel (US Patent 9,003,227) in view of Erdosi (US Patent Application 2008/0256399) in view of Bhasin (US Patent Application 2016/0182328) and further in view of Ramachandran (US Patent Application 2019/0114230).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach receiving a snapshot request which mirrors a snapshot taken of data at the production site; and adding the snapshot request to the queue, wherein transmitting the supplemental data operation requests to the disaster recovery site includes: determining whether any of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site, and in response to determining that one or more of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the 

However Bhasin teaches receiving a snapshot request which mirrors a snapshot taken of data at the production site (View Bhasin ¶ 60; snapshot request); and adding the snapshot request to the queue (View Bhasin ¶ 60; add snapshot request to queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving a snapshot request which mirrors a snapshot taken of data at the production site; and adding the snapshot request to the queue since it is known in the art that a snapshot can be added to a queue (View Bhasin ¶ 60).  Such modification would have allowed a snapshot of a data operation request to be added to a queue.

The combination of teachings above do not explicitly teach transmitting the supplemental data operation requests to the disaster recovery site includes: determining whether any of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site, and in response to determining that one or more of the supplemental data operation requests are not incorporated in the  data at the production site, transmitting only the remaining supplemental data operation requests to the disaster recovery site.  

However, Ramachandran teaches transmitting the supplemental data operation requests to the disaster recovery site includes: determining whether any of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site (View Ramachandran ¶ 94; calculate difference in snapshots), and in response to determining that one or more of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site, transmitting only the remaining supplemental data operation requests to the disaster recovery site (View Ramachandran ¶ 94; send snapshot data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with transmitting the supplemental data operation requests to the disaster recovery site includes: determining whether any of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site, and in response to determining that one or more of the supplemental data operation requests are not incorporated in the snapshot taken of the data at the production site, transmitting only the remaining supplemental data operation requests to the disaster recovery site since it is known in the art that a data operation (View Ramachandran ¶ 94).  Such modification would have allowed a data operation request to be performed at a disaster recovery site.

Claim 10 is the medium corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.
Claim 16 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent Application 2011/0154107) in view of Keremane (US Patent Application 2014/0298078) in view of Myers (US Patent 9,407,624) in view of Elko (US Patent Application 2003/0188216) in view of Patel (US Patent 9,003,227) in view of Erdosi (US Patent Application 2008/0256399) in view of Bhasin (US Patent Application 2016/0182328) in view of Ramachandran (US Patent Application 2019/0114230) and further in view of Haines (US Patent Application 2012/0260047).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Bhasin further teaches transmitting the snapshot request to the disaster recovery site (View Bhasin ¶ 60; add snapshot request to queue).  Ramachandran further teaches transmitting, to the disaster recovery site, the one or more supplemental data operation (View Ramachandran ¶ 94; send snapshot data).
 
The combination of teachings above do not explicitly teach transmitting the supplemental data operation requests to the disaster recovery site includes: rearranging entries in the queue such that an entry corresponding to the one or more supplemental data operation requests not incorporated in the snapshot taken of the data at the production site, is positioned behind an entry corresponding to the snapshot request.

However, Haines teaches transmitting the supplemental data operation requests to the disaster recovery site includes: rearranging entries in the queue such that an entry corresponding to the one or more supplemental data operation requests not incorporated in the snapshot taken of the data at the production site, is positioned behind an entry corresponding to the snapshot request (View Haines ¶ 18; reorder snapshots).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with transmitting the supplemental data operation requests to the disaster recovery site includes: rearranging entries in the  more supplemental data operation requests not incorporated in the snapshot taken of the data at the production site, is positioned behind an entry corresponding to the snapshot request since it is known in the art that snapshots can be rearranged in a queue (View Haines ¶ 18).  Such modification would have allowed a snapshot of a data operation request to be rearranged in a queue.

Claim 11 is the medium corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.
Claim 17 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keremane (US Patent Application 2014/0298078) Alexander (US Patent Application 2011/0154107) in view of Patel (US Patent 9,003,227) and further in view of Cheng (US Patent Application 2005/0081115).


Claim 19, Keremane teaches a computer-implemented method, comprising: causing a first data operation to be performed on a portion of data at a production site (View Keremane ¶ 3, 9; perform operations); wherein the first data operation request (View Keremane ¶ 3, 9; mirror operations); causing supplemental data operations to be performed on the portion of data at the production site (View Keremane ¶ 3, 9; perform operations); and for each of the supplemental data operations: determining whether the first data operation request has been performed at a disaster recovery site (View Keremane ¶ 25, 34; DR capabilities).

Keremane does not explicitly teach sending a first data operation request having an activated compound operation flag to a queue in a gateway node, in response to determining that the first data operation request has not been performed at a disaster recovery site, updating metadata associated with an inode entry which corresponds to the portion of data at the production site to indicate the given supplemental data operation has been performed, and intentionally refraining from sending a request to the queue in the gateway node for the given supplemental data operation.

However, Alexander teaches sending a first data operation request having an activated compound operation flag to a queue in a gateway node (View Alexander ¶ 29; combination set of actions based on marks associated with two or more instructions).

(View Alexander ¶ 29).  Such modification would have allowed a data operation to be activated.

The combination of teachings do not explicitly teach in response to determining that the first data operation request has not been performed at a disaster recovery site, updating metadata associated with an inode entry which corresponds to the portion of data at the production site to indicate the given supplemental data operation has been performed, and intentionally refraining from sending a request to the queue in the gateway node for the given supplemental data operation.

However, Patel teaches in response to determining that the first data operation request has not been performed at a disaster recovery site, updating metadata associated with an inode entry which corresponds to the portion of data at the production site to indicate the given supplemental data operation has been performed (View Patel Col. 12, Lines 25-39; update metadata of a file system).

(View Patel Col. 12, Lines 25-39).  Such modification would have allowed metadata to be updated in a file system.

The combination of teachings do not explicitly teach intentionally refraining from sending a request to the queue in the gateway node for the given supplemental data operation.

However, Cheng teaches intentionally refraining from sending a request to the queue in the gateway node for the given supplemental data operation (View Cheng ¶ 53; prevent instruction for queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with intentionally refraining from sending a request to the queue in the gateway node for the given supplemental data operation since it is known in the art that preventing an instruction from being transmitted (View Cheng ¶ 53).  Such modification would have allowed a queue to not be updated.

Claim 23 is the medium corresponding to the method of Claim 19 and is therefore rejected under the same reasons set forth in the rejection of Claim 19.

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keremane (US Patent Application 2014/0298078) Alexander (US Patent Application 2011/0154107) in view of Patel (US Patent 9,003,227) in view of Cheng (US Patent Application 2005/0081115) and further in view of Myers (US Patent 9,407,624).


Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  The combination of teachings does not explicitly teach in response to determining that the first data operation request has been performed at the disaster recovery site, sending a request to the queue in the gateway node for the given supplemental data operation.

However, Myers teaches in response to determining that the first data operation request has been performed at the disaster recovery site, sending a request to the queue in the gateway node for the given supplemental data operation (View Myers Col. 9, Lines 5-16; command queue gateway node).
(View Myers Col. 9, Lines 5-16).  Such modification would have allowed data request queue to be stored at a gateway node.

Claim 24 is the medium corresponding to the method of Claim 20 and is therefore rejected under the same reasons set forth in the rejection of Claim 20.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keremane (US Patent Application 2014/0298078) Alexander (US Patent Application 2011/0154107) in view of Patel (US Patent 9,003,227) in view of Cheng (US Patent Application 2005/0081115) and further in view of Kotha (US Patent Application 2013/0055010).

Claim 21, most of the limitations of this claim has been noted in the rejection of Claim 19.  The combination of teachings does not explicitly teach sending the first 

However, Kotha teaches sending the first data operation request includes sending a remote procedure call (RPC) to the gateway node (View Kotha ¶ 24; RPC).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with sending the first data operation request includes sending a remote procedure call (RPC) to the gateway node since it is known in the art that an RPC can be received (View Kotha ¶ 24).  Such modification would have allowed a data operation request to be received by an application.

Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keremane (US Patent Application 2014/0298078) Alexander (US Patent Application 2011/0154107) in view of Patel (US Patent 9,003,227) in view of Cheng (US Patent Application 2005/0081115) in view of Kotha (US Patent Application 2013/0055010) and further in view of Myers (US Patent 9,407,624).

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 21.  The combination of teachings does not explicitly teach the operations 

However, Myers teaches the operations are performed by an application node (View Myers Col. 2, Lines 5-12, Col. 6, Lines 27-53; mobile application/access device), wherein the gateway node and the application node are located at the production site (View Myers Col. 9, Lines 52-63; gateway access device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the operations are performed by an application node, wherein the gateway node and the application node are located at the production site since it is known in the art that a data request can be added to a queue (View Myers Col. 9, Lines 5-16).  Such modification would have allowed data request queue to be stored at a gateway node.

Claim 25, most of the limitations of this claim has been noted in the rejection of Claim 23.  The combination of teachings does not explicitly teach sending the first data operation request includes sending a remote procedure call (RPC) to the gateway node, wherein the operations are performed by an application node, wherein the gateway node and the application node are located at the production site

(View Kotha ¶ 24; RPC).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with sending the first data operation request includes sending a remote procedure call (RPC) to the gateway node since it is known in the art that an RPC can be received (View Kotha ¶ 24).  Such modification would have allowed a data operation request to be received by an application.

The combination of teachings above do not explicitly teach the operations are performed by an application node, wherein the gateway node and the application node are located at the production site.

However, Myers, teaches the operations are performed by an application node (View Myers Col. 2, Lines 5-12, Col. 6, Lines 27-53; mobile application/access device), wherein the gateway node and the application node are located at the production site (View Myers Col. 9, Lines 52-63; gateway access device).

(View Myers Col. 9, Lines 5-16).  Such modification would have allowed data request queue to be stored at a gateway node.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Araki et al. (U.S. Patent Application 2014/0089733); teaches updating identification number in file system (metadata).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114